UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: W.P. Stewart & Co. Growth Fund Ticker Symbol:WPSGX Annual Report December 31, 2013 W.P. Stewart & Co. Growth Fund A series of the Investment Managers Series Trust Table of Contents Shareholder Letter 1 Fund Performance 5 Fund Profile 6 Schedule of Investments 7 Statement of Assets and Liabilities 10 Statement of Operations 11 Statements of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 14 Report of Independent Registered Public Accounting Firm 20 Supplemental Information 21 Expense Example 27 This report is submitted for the general information of the shareholders of the W.P. Stewart & Co. Growth Fund.It is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus, which includes information regarding the Fund’s risks, objectives, fees and expenses, experience of its management, and other information. www.alliancebernstein.com W.P. Stewart & Co. Growth Fund Annual Report to the Shareholders As of December 31, 2013 Investment Advisor’s Comments Review of the Year Last year was a wonderful year to be an equity portfolio managerand it was hopefully just as exciting to be a Fund shareholder. The stock market, as measured by the S&P 500 Index, rose 32.39%, while the W.P. Stewart & Co. Growth Fund outperformed the S&P 500 with a return of 36.44% after fees. The Fund’s net asset value per share on December 31, 2013 was $25.80. The question many are asking now is: what does this leave for 2014? We remain constructive on high- quality growth stocks; that subject will be covered in more detail shortly. Market Review The strong market returns in 2013 were driven by enthusiasm about equity valuations and modest earnings growth. S&P 500 earnings are projected to be up around 5% for 2013 once all earnings reports are in. So, the difference between 5% earnings growth and returns of more than 30% was an expanded price/earnings (P/E) multiple. We estimate that the market's P/E rose from roughly twelve times earnings at the beginning of the year to approximately fifteen times earnings currently. This expansion was warranted, in our view, given the low starting multiple, lack of attractive investment alternatives and improving global economic outlook. We believe, the current valuation is appropriate and is in line with long-term historical averages. Further gains will likely need to be driven by earnings growth or the belief that markets will move from fairly valued to overvalued. Our investment focus remains on finding earnings growth; we believe it’s the most predictable route to potential further gains. Portfolio Review The Fund outpaced the market in 2013, driven by holdings such as Celgene, VF Corp., Charles Schwab, MasterCard and Amphenol. Celgene's strong gains were driven by its expanded distribution of Revlimid, the increasing duration of therapies and incremental new drugs being added to the 1345 Avenue of the Americas, New York, NY 10105 • 212.969.1000 • www.alliancebernstein.com 1 pipeline. We bought VF Corp. late in 2012, but it was a dynamic performer in its first year in the portfolio. To be fair, brutally cold, wet fall and winter weather in the US is very helpful to the company’s The North Face and Timberland brands. But the company growth is broad-based and sustainable in our view. Charles Schwab was a major beneficiary of rising interest rates in 2013. We estimate that the relatively low rate environment is depressing earnings by approximately $1.00, off a 78 cent base in 2013. The strength that remains in underlying asset-gathering fundamentals provides comfort that Schwab’s earnings growth will continue, and could be nicely augmented by further interest-rate increases, especially in short-term rates. MasterCard rose, as robust global consumer spending drove another year of 20% earnings growth based on our estimates. Finally, Amphenol gained, with an improving economic environment, favorable commodity-cost declines and an opportunistic acquisition combining to drive improved earnings and sentiment. The only actual detractor from performance in 2013 was Apple. We’ve talked extensively about Apple in 2013, and its stock-price recovery in the second half of 2013 was welcome. The improvement was driven by excitement around new product offerings (iPhone 5S and new iPads) and some involvement by activist investors agitating for a faster return of capital—a tactic we fully endorse. Apple remains a meaningful holding, but we’d like to see further innovation from the firm in 2014. Zoetis, United Technologies, NetApp and Allergan round out the five names that contributed least to performance. Zoetis and Allergan were new additions to the portfolio, and had only a partial year of performance. Likewise, United Technologies was sold earlier in the year to make room for our purchase of Precision Castparts, which has proved rewarding. NetApp is a case of the best house in a bad neighborhood—the global storage market. That market remains depressed, with customers hesitant to add storage capacity. Also, an outsourcing trend has consolidated purchases in the hands of a few large customers, in some cases with their own products. That said, our enthusiasm for the stock was based on NetApp having a strong product offering, growing their operating margins and returning capital to shareholders through a significant share- repurchase program. The company remains a small holding, and could be pushed out of the portfolio over time by an attractive new opportunity. Investment Outlook So how are we looking at 2014 in terms of our equity holdings overall? After the significant gains of the last couple of years, the portfolio’s valuations are at levels that we believe are about average, based on historical comparisons. Its P/E of twenty times estimated 2014 earnings is close to the average of 21–22 times over the past 20-plus years. It could expand to an overvalued level, but we’re not predicating our investment strategy on this assumption. 1345 Avenue of the Americas, New York, NY 10105 • 212.969.1000 • www.alliancebernstein.com 2 Rather, we’re excited about the portfolio’s underlying earnings-growth potential. After expected earnings growth of 11% to 12% in 2013, we project earnings growth accelerating in 2014, driven by meaningful improvements at companies like Apple, Ralph Lauren and YUM! Brands, as well as continued strong growth from companies like Celgene, MasterCard and Ecolab. We believe that this earnings growth will compare favorably to the 5%–8% expected earnings growth from the S&P 500 Index, justifying the portfolio’s slightly higher current valuation. Earnings growth should be the primary driver of stock-price performance in 2014, and we’re encouraged by these prospects. Beyond earnings growth, we believe that the broader economic backdrop is improving and that equities remain attractive compared with other investment alternatives. Somewhat lost in the year-end rush was the December budget agreement’s allowance for an increase in government spending—the first in a number of years. This spending could increase overall gross domestic product (GDP) growth by 0.5 percentage points compared with previous years, possibly pushing growth above 3% in 2014, a level we view as supportive of robust earnings growth. Likewise, growth in Europe and Asia seems to be improving. From a different investment perspective, we continue to believe that high-quality growth equities remain attractive compared to traditional investments like bonds and cash. While bond yields increased in 2013, their absolute levels are still low by historical standards, a situation that we think should favor equities. Acquisition by AllianceBernstein I'd be remiss if I didn’t mention the AllianceBernstein (“AB”) acquisition, which was consummated on December 12, 2013. With the closing of the deal, Bill Stewart has retired from the firm, and the other twelve members of the investment team have moved over to AB. We thank Bill for the impressive investment philosophy he has shared with all of us. Contemporaneous with the closing of the transaction, AllianceBernstein L.P. became the investment advisor to the Fund. The US team moved to AB's headquarters on December 16, followed shortly after by the London team's move, and in mid-January by the Asian team's move to offices in Hong Kong, Tokyo and Singapore. The moves have been relatively seamless, and the benefits of the merger in terms of greater research access are already materializing. We believe this could be an important benefit to clients’ portfolios over time. 1345 Avenue of the Americas, New York, NY 10105 • 212.969.1000 • www.alliancebernstein.com 3 To sum up, we’re pleased with the strong year the Fund posted in 2013, and we believe that further opportunities are possible in 2014. However, to be fair, earnings gains rather than valuation increases will probably be the primary driver. I wish you a prosperous 2014 and welcome your comments and inquiries. Warm Regards, James T. Tierney, Jr. Portfolio Manager AllianceBernstein L.P. New York, NY January 2014 IMPORTANT RISKS AND DISCLOSURES: Note: The views expressed above reflect those of the Investment Advisor only through the end of the period stated above. The Investment Advisor’s views are subject to change at any time based on market and other conditions. These views are not intended to be a forecast of future events, a guarantee of future results, or investment advice. This report may contain discussions about investments that may or may not be held by the Fund as of the date of this report. All current and future holdings are subject to risk and to change. Your fund shares can go down in value, so you may lose money by investing in the Fund. The price of the Fund's shares may be more volatile than the price of shares of funds investing in other types of equity securities or in primarily fixed income securities. The price of growth stocks may be particularly volatile. The Fund is a "non-diversified" investment company, which means that the Fund may invest a larger portion of its assets in fewer companies than a diversified investment company. This increases the risks of investing in the Fund since the performance of each stock has a greater impact on the Fund's performance. The S&P 500® is the Standard & Poor's Composite Stock Price Index, a widely recognized, unmanaged index of common stock prices. You cannot invest directly in an index. Price to earnings (P/E) ratio is the valuation of a company’s current share price relative to company earnings. 1345 Avenue of the Americas, New York, NY 10105 • 212.969.1000 • www.alliancebernstein.com 4 W.P. Stewart & Co. Growth Fund FUND PERFORMANCE at December 31, 2013 (Unaudited) This graph compares a hypothetical $25,000 investment in the Fund with a similar investment in the S&P 500® Index over a ten year period.Results include the reinvestment of all dividends and capital gains. The S&P 500® Index is the Standard & Poor’s Composite Stock Price Index, a widely recognized, unmanaged index of common stock prices.You cannot invest directly in an index.The index does not reflect expenses, fees or sales charge, which would lower performance. Average Annual Total Returns(for the periods ended December 31, 2013) One Year Three Years Five Years Ten Years W.P. Stewart & Co. Growth Fund 36.44% 16.81% 18.94% 8.09% S&P 500® Index 32.39% 16.18% 17.94% 7.41% The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. The most recent month-end performance may be obtained by calling (888) 881-8803. Gross and Net Expense Ratios for the Fund were 1.93% and 1.23% respectively, which are the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s returns would have been lower.The contractual fee waivers are in effect until April 30, 2014. The performance for the period December 31, 2003 through November 30, 2009, reflects the historical performance of the W.P. Stewart & Co. Growth Fund, Inc., a Maryland corporation (the “Predecessor Fund”).Effective as of the close of business on November 30, 2009, the Predecessor Fund was reorganized into the Fund.The Predecessor Fund and the Fund have identical investment objectives and strategies and are managed by the same investment advisor. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares.Shares redeemed within 60 days of purchase will be charged a 1.00% redemption fee. 5 W.P. Stewart & Co. Growth Fund Fund Profile December 31,2013 (Unaudited) The information below gives you a snapshot of the Fund at the end of the reporting period. The Fund is actively managed and the composition of its portfolio will change over time. Portfolio Sectors* % of Fund's Net Assets * For reporting purposes, industry classifications are combined in the Portfolio Sectors chart. For industry classifications, please see the Schedule of Investments. Top Ten Stocks as of December 31, 2013 % of Fund's Net Assets VF CORP 7.9% RALPH LAUREN CORP 7.4% AMPHENOL CORP-CL A 6.0% SENSATA TECHNOLOGIES SHS 5.9% PRECISION CASTPARTS CORP 5.8% VERISK ANALYTICS INC CL A 5.7% MASTERCARD INC-CLASS A 5.6% YUM! BRANDS INC 5.4% CELGENE CORP 4.9% COVIDIEN PLC 4.9% 6 W.P. Stewart & Co. Growth Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 Number of Shares Value COMMON STOCKS – 99.5% AEROSPACE/DEFENSE EQUIPMENT – 5.8% Precision Castparts Corp. $ COMMERCIAL SERVICES – 21.0% Accenture PLC - Class A Ecolab, Inc. Mastercard, Inc. - Class A Verisk Analytics, Inc. - Class A* COMPUTERS/SOFTWARE – 10.5% ANSYS, Inc.* Apple, Inc. NetApp, Inc. CONSUMER PRODUCTS – 3.4% Procter & Gamble Co. DRUGS & HEALTHCARE – 17.4% Allergan, Inc. Celgene Corp.* Covidien PLC Zoetis, Inc. ELECTRONICS – 11.9% Amphenol Corp. - Class A Sensata Technologies Holding N.V.* FINANCE & BANKING – 4.9% Charles Schwab Corp. INDUSTRIAL GASES – 3.9% Praxair, Inc. RESTAURANTS – 5.4% Yum! Brands, Inc. RETAIL – 15.3% Ralph Lauren Corp. 7 W.P. Stewart & Co. Growth Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 Number of Shares Value COMMON STOCKS (Continued) RETAIL (Continued) VF Corp. $ TOTAL COMMON STOCKS (Cost $16,466,704) Principal Amount SHORT-TERM INVESTMENTS – 0.4% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $95,609) TOTAL INVESTMENTS – 99.9% (Cost $16,562,313) Other Assets in Excess of Liabilities – 0.1% TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 8 W.P. Stewart & Co. Growth Fund SUMMARY OF INVESTMENTS As of December 31, 2013 Security Type/Sector Percent of Total Net Assets Common Stocks Commercial Services 21.0% Drugs & Healthcare 17.4% Retail 15.3% Electronics 11.9% Computers/Software 10.5% Aerospace/Defense Equipment 5.8% Restaurants 5.4% Finance & Banking 4.9% Industrial Gases 3.9% Consumer Products 3.4% Total Common Stocks 99.5% Short-Term Investments 0.4% Total Investments 99.9% Other Assets in Excess of Liabilities 0.1% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 9 W.P. Stewart & Co. Growth Fund STATEMENT OF ASSETS AND LIABILITIES As of December 31, 2013 Assets: Investments, at value (cost $16,562,313) $ Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Fund shares redeemed Advisory fees Auditing fees Transfer agent fees and expenses Fund accounting fees Administration fees Custody fees Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income - Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest issued and outstanding Offering and redemption price per share $ See accompanying Notes to Financial Statements. 10 W.P. Stewart & Co. Growth Fund STATEMENT OF OPERATIONS For the Year Ended December 31, 2013 Investment Income: Dividends $ Interest 41 Total investment income Expenses: Advisory fees Administration fees Fund accounting fees Transfer agent fees and expenses Registration fees Auditing fees Legal fees Custody fees Chief Compliance Officer fees Shareholder reporting fees Miscellaneous Trustees' fees and expenses Insurance fees Total expenses Advisory fees waived ) Net expenses Net investment loss ) Realized and Unrealized Gain on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 11 W.P. Stewart & Co. Growth Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended December 31, 2013 For the Year Ended December 31, 2012 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Capital Transactions: Net proceeds from shares sold Cost of shares redeemed1 ) ) Net increase (decrease) in net assets from capital transactions ) Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income (loss) $
